Citation Nr: 1604826	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for depressive neurosis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depressive neurosis.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran filed a notice of disagreement (NOD) in May 2011.  A statement of the case (SOC) was provided in November 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on November 2011.

The Veteran was provided with a Board hearing in October 2015 via live video transcript has been associated with the claims file and reviewed accordingly.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran has claimed as well as been diagnosed with different psychiatric diagnoses, to include bipolar and depressive neurosis, which he has both attributed to the same etiology, the issue with regard to entitlement to an acquired psychiatric disorder on the title page has been recharacterized to include consideration of these additional disorders, as listed above.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depressive neurosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for depression in April 1986.  In a June 1986 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal with in one year and the June 1986 rating decision was finalized in June 1987.  In July 1995, the Veteran filed a claim to reopen his claim for depression.  In a March 1996 rating decision, the RO continued its denial on the basis that the Veteran had not submitted new and material evidence.  The Veteran did not submit any additional evidence and did not file an appeal, and this rating decision became final on March 1997.  Thus the March 1996 is the last final rating decision with regard to the Veteran's claim for depression and new and material evidence is thus required to reopen.
 
 2. The evidence added to the record since the final March 1996 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depressive neurosis.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the Veteran's claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depressive neurosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran initially filed a claim for service connection for depression in April 1986.  The evidence at the time of the adjudication of the Veteran's claim in a June 1986 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any psychiatric disabilities; and current treatment records showing treatment for drug and alcohol addiction, but no currently diagnosed psychiatric disability.  The June 1986 rating decision denied that claim on the basis that there was no showing of any current disability or in-service incurrence.  The Veteran was notified of the decision on June 13, 1986.  He had until June 13, 1987 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 1995, over 8 years after the deadline.  Therefore, the June 1986 rating decision became final. 

The Veteran then filed a claim to reopen in July 1995.  The evidence at the time of the adjudication of the Veteran's claim in a March 1996 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any psychiatric disabilities; and current treatment records showing treatment for bipolar disorder, but no discussion of etiology to military service.  The March 1986 rating decision denied that claim on the basis that there was no showing of any current disability of depression or in-service incurrence.  The Veteran was notified of the decision on March 26, 1996.  He had until March 26, 1997 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until December 2012, over 14 years after the deadline.  Therefore, the March 1996 rating decision became final. 

Since the March 1996 rating decision was finalized, the Veteran has submitted additional statements, to include testimony at his 2015 Board hearing, indicating a possible relationship between his currently claimed bipolar disorder and his previously claimed depressive neurosis.  In particular the Veteran has suggested that these disabilities stemmed from the same events, both in a motor vehicle accident prior to military service with aggravation thereof in service and a nervous breakdown due to inadaptability to military life.  Additionally, the Veteran has submitted current treatment records in which his providers have indicated that there may be a relationship of his current disabilities to his military service.  See Dr. M.P.'s statement received in October 2015 and Dr. A.H.'s November 2012 statement.  These statements and treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus as well as the existence of current disabilities and in-service events.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for depressive neurosis, is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for depressive neurosis is reopened.  The appeal is granted to that extent only.


REMAND

Although the Board regrets the additional delay, after having reopened the Veteran's claim for depressive neurosis and conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

First, a remand is required to obtain the Veteran's outstanding service personnel records.  In this regard, the Veteran has testified at his 2015 Board hearing as well as provided prior statements that he suffered a "nervous breakdown" in military service due to a failure to adjust to the military lifestyle.  Additionally, the record reveals that the Veteran had received a head injury in a motor vehicle accident prior to service in May 1977 and the Veteran has previously indicated that such injury may have resulted in an acquired psychiatric disability that was aggravated by military service.  The Veteran has also indicated that he was discharged due to psychiatric issues.  The Veteran's DD 214 merely shows that he was discharged under general administrative provisions, but does not otherwise discuss the reasons for the Veteran's discharge.  Apart from the DD 214, the claims file does not show that the Veteran's complete personnel record is currently included.  These documents would be highly relevant to the current claim, as they may indicate the reasons and precursors for the Veteran's ultimate discharge from military service.  As such, upon remand the Veteran's complete service personnel records must be associated with the claims file.

Second, the claims file reveals that the Veteran has never received a VA opinion regarding the etiology of his acquired psychiatric disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Dr. A.H.'s November 2012 statement is based on her "understanding . . . that [the Veteran] was discharged from the military due to his mental illness."  This premise, however, is not substantiated by the current record as noted above.  Also, Dr. M.P.'s statement does not reflect a review of the Veteran's service treatment records and service personnel records, and does not contain a supporting rationale definitively indicating that the Veteran's disorder had its onset in service as opposed to mere recitation of the Veteran's self-reported lay history.  As such, these opinions are insufficient to substantiate the claim.   The private opinions, however, do trigger VA's duty to assist the Veteran by providing a VA examination and procuring a nexus opinion.  (While the case is in remand status, the Veteran may certainly supplement the record with additional opinions from Dr. A.H. or Dr. M.P. but such opinions should reflect knowledge of all of the relevant facts of the Veteran's service history and medical history, and set forth a clear conclusion with supporting data and reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).)

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should obtain and associate the Veteran's entire service personnel file with the claims file.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination by a psychiatrist (M.D.) in order to determine the diagnosis and etiology of any acquired psychiatric disorder, to include bipolar disorder and depressive neurosis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's statements regarding having a "nervous breakdown" in military service as a result of failing to adjust to the military lifestyle which resulted in a psychiatric disability and continued to the present.  The examiner should answer the following questions:  

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing acquired psychiatric disability, to include bipolar disorder and depressive neurosis? 

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing acquired psychiatric disability, to include bipolar disorder and depressive neurosis WAS NOT aggravated beyond the natural progress of the disorder by his active military service? 

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with a pre-existing acquired psychiatric disability, to include bipolar disorder and depressive neurosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current acquired psychiatric disability, to include bipolar disorder and depressive neurosis is etiologically related to any event or symptomatology noted during such service? 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

5. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


